This habeas corpus proceeding, instituted by the appellant, the father of a girl eight and one-half years old, to obtain custody of the infant, was referred to an official referee to hear and determine all the issues. The respondents are the infant’s maternal grandparents, with whom the infant has resided since birth. The referee, after extended hearings at which all the parties testified and after interviewing the infant with the consent of the parties, determined that it was for the best interests of the infant that she remain in the custody of respondents. Order dismissing the writs, awarding the custody of the infant to the respondents, and granting the relator the right to visit the infant “ at all reasonable times wherever said Lois D. Cunningham may be living or sojourning,” affirmed, without costs. No opinion. Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ., concur.